Whitfield,, C. J.,
delivered the opinion of the court.
After the delivery of the opinion in this case found in 76 Miss., 821, and after a suggestion of error therein had been overruled, it was ascertained that at the time of the rendition of the jdgment W. C. Chapman was dead. The judgment was therefore vacated as void, and this case, revivor having been had, has been again presented.
The opinion in 76 Miss., supra, will be now re-entered as our opinion in this case, in all things except that the decree of the chancellor is affirmed as to the allotment of homestead.
The deed failing as to the one undivided half interest attempted to be conveyed to John D. Chapman, that half interest remained in the father, and if he chose to declare a homestead in 160 acres in which he only owned a one undivided half interest, he is bound by it. There might be a value attaching to that half interest making it specially desirable as a home' stead, and of three thousand dollars value even, as to his undivided half therein. Appellee will pay all costs.
Decree affirmed in all things except as to the relief granted against Mrs. W. O. Chapman, and as to her the same is reversed and cause remanded for decree in accordance with this ogoinion.